Title: To George Washington from Jonathan Trumbull, Sr., 17 November 1778
From: Trumbull, Jonathan Sr.
To: Washington, George


  
    Sir
    Lebanon [Conn.] 17th Novemr 1778
  
  Capt. Samuel Parmele of Guilford, in this State, brought me a number of evidences and applications relative to Luther Parmele, son 
    
    
    
    to the Captain—William Handy Leaman Grave, Ichabod Hill, and Daniel Tuthill all of Guilford—young men imposed upon by Lieut. Linus Hopson, and induced to inlist into the Continental Service as Shoemakers—in a Company of Mechanicks. The young men were minors, and learning the trade of Sho[e]makers, or Cordwainers, and induced, by delusion to enlist, supposing they might perfect themselves in their business, and would not have entered the service on any other conditions, when they find to their surprise there are no Shoemakers employed in the mechanick companies. It will prove very detrimental to the public, as well as to them to have such deceit and delusion practised.
I do, on the request of Capt. Parmele, recommend their case to your wise and prudent consideration, that justice may be done them, and they dismissed from the service, with proper allowances and wages, for the time they have been therein. He will produce to you the evidences and n[e]cessary documents—which renders it unnecessary for me to enlarge on the subject. I am, with Esteem & Regard Sir your obedient humble Servant

  Jonth. Trumbull

